DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 10 and 11 are objected to because of the following informalities:  “the predetermined frequency band” should be “the predetermine frequency range”.  Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


 	Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites determining a value for each of a set of features of the EEG signal and determining a signal quality metric based on the features and a model. 
 	The limitation of determining a value for each of a set of features, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. Nothing in the claim element precludes the step from practically being performed in the mind. For example, “determining” in 
 	This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – EEG sensors. The sensors recited at a high-level of generality such that it amounts no more than pre-solutional data collection. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
 	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of the sensors does not add significantly more as they are generic sensor that perform pre-solutional data gathering. Similarly the additional elements in the dependent claims do not add significantly more. Claims 2 and 15 recite the features calculated with are routine signal metrics as shown by the prior art of record. Claims 3 and 17 recite the type of signal injected at the electrode for measuring contact quality which is routine as shown by Delic and the prior art of record. Claims 18 and 19 recite specifics of how the user is notified but these are post-solutional steps that do not add 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and its dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear if the “a set of EEG signals” in line 4 is the same or different than the EEG signals recited in the preamble. It is unclear of the “a signal quality” in lines 4-5 is the same or different than “a signal quality metric” recited in the preamble. It is unclear if the “a signal quality metric” in line 15 is the same or different than the “a signal quality” in line 4 or “a signal quality metric” in the preamble. It is unclear if “the probabilistic model” is the same or different than “a model” recited in line 4.

Claim 8 and its dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear which model from claim 1 “the model” is referring to. It is unclear if the “a probabilistic model” recited in the claim is the same or different that the “a probabilistic model” recited in claim 1. It is unclear who or what is considered an expert. It is unclear if “a signal quality” in the second to last line is the same or different than the signal quality or signal quality metric recited in claim 1.
Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear if the “a signal quality” is a new signal quality or is referring to one of the signal qualities recited in claims 1 and 8.

Claim 14 and its dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear if the “a signal quality” in line 11 is the same or different than is recited in the preamble.
Claim 16 and its dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear if the “a probabilistic model” recited in the claim is the same or different that the “a model” recited in claim 14. It is unclear if the “a set of EEG signals” is the same or different than the set of EEG signals recited in claim 14. ”It is unclear who or what is considered an expert. It is unclear if “a signal quality” in the second to last line is the same or different than the signal quality or signal quality metric recited in claim 1.
Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 10-11, 13-15 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Delic et al. US 2009/0259137 in view of Mihajlovic US 2015/0216437.
Regarding claim 1, Delic discloses a method for determining a signal quality metric of a set of electroencephalography (EEG) signals received at a set of sensors ([¶21,25] electrodes 103), the set of sensors configured to be arranged proximal to a head region of a user ([FIG2][¶26]), the method comprising: 
 based on a set of EEG signals, determining a model associated with a signal quality of an EEG signal ([¶10] part of the signal quality determination is displaying a model of the head and electrode placement to the user on the display); 
 for each of the set of sensors of the user, determining a value for each of a set of features associated with an EEG signal of the sensor, wherein the set of features comprises at least a first, 
providing a notification to the user, wherein the notification comprises an instruction to the user to adjust at least one of the set of sensors, and wherein the notification is determined based on the signal quality metric ([¶37] the display prompts user to replace the electrode based on the determined signal quality).
 	Delic does not specifically disclose the specific features of the power and gradient.  Mihajlovic teaches a similar EEG monitoring system that determines signal quality with the first feature comprises a power parameter associated with a predetermined frequency range of the EEG signal ([¶22-23] the spectral power in various frequency bands can be used); 
 the second feature comprises an overall power parameter associated with the EEG signal ([¶15,60,62] the overall spectral power across 1-30Hz for an electrode is examined. The power is examined to check signal quality and measurement errors and [¶20] readjust the electrode if there is a problem with the signal); and 
 the third feature comprises a gradient parameter associated with the EEG signal ([¶28,58,68] a slope of the signal feature is determined. A slope is a gradient);
 determining a signal quality metric based on the probabilistic model and the values of the set of features ([¶24] Gaussian probability models are used in the data processing. A Gaussian model is type a probabilistic model). Therefore it would have been obvious to one of ordinary skill in the art to combine the device of Delic with the Gaussian model of Mihajlovic in order to provide a quality measure of neurofeedback ([¶8-9]) the 
Regarding claims 2, 3 and 17, Delic discloses determining a contact quality metric, wherein determining the contact quality metric comprises delivering a predetermined signal to each of the set of electrodes and measuring a response at each of the set of electrodes ([¶46]) wherein the predetermined signal comprises a square wave potential injected into a driven right leg signal ([¶46]).

Regarding claim 4, Delic discloses determining the value associated with each of the set of features is performed in response to determining that at least one of the set of responses differs from the predetermined signal by an amount greater than a predetermined threshold ([¶51-53] the injected signal is compared to the received signals from the electrode and the difference is compared to a threshold to determine the contact quality state).
Regarding claims 10-11, Mihajlovic teaches the predetermined frequency band of the signal comprises a frequency associated with mains noise of an environment of the user and wherein the predetermined frequency band includes a frequency between 50 and 60 Hertz ([¶15,23] 50-75hz band is analyzed and according to Applicant’s specification 50Hz is the frequency of mains noise).
 	Regarding claim 13, Mihajlovic discloses the gradient parameter comprises at least one of a sum of an absolute gradient at each of a set of time points of the EEG signal ([¶28,58,68] the 
Regarding claim 14, Delic disclose a method for determining a signal quality metric of a set of electroencephalography (EEG) signals received at a set of sensors ([¶21,25] electrodes 103), the set of sensors configured to be arranged proximal to a head region of a user ([FIG2][¶26]), the method comprising: 
for each of the set of sensors of the user, determining a contact quality associated with the sensor, wherein determining the contact quality comprises delivering a signal to each of the set of sensors and measuring a response at each of the set of sensors ([¶46]);
 for each of the set of sensors of the user, determining a value for each of a set of features associated with an EEG signal of the sensor, wherein the set of features ([¶37] the signal quality is determined based on a set of values determined for each electrode signal such as amplitude, frequency and transient information); 
providing a notification to the user at a user device associated with the user, wherein the notification comprises an instruction to the user to adjust at least one of the set of sensors, and wherein the notification is determined based on the signal quality metric ([¶37] the display prompts user to replace the electrode based on the determined signal quality).
	Delic does not specifically disclose the specific features of the power and gradient.  Mihajlovic teaches a similar EEG monitoring system that determines signal quality with the first feature comprises a power parameter associated with the EEG signal ([¶22-23,60] the overall spectral power across 1-30Hz for an electrode is examined. [¶62] The power is examined to 
 determining a signal quality metric based on the contact quality, a model and the values of the set of features ([¶24] Gaussian probability models are used in the data processing for determining signal quality based on the contact signal,  the power and gradient parameters. A Gaussian model is type a probabilistic model). Therefore it would have been obvious to one of ordinary skill in the art to combine the device of Delic with the Gaussian model of Mihajlovic in order to provide a quality measure of neurofeedback ([¶8-9]) the probability model is used to determine if the spectral features are within a given range that corresponds to good signal quality ([¶24]).
Regarding claim 15. Mihajlovic teaches wherein the set of features comprises at least a first, second, and third feature, wherein: the first feature comprises a power parameter associated with a predetermined frequency range of the EEG signal ([¶22-23] the spectral power in various frequency bands can be used); 
 the second feature comprises an overall power parameter associated with the EEG signal ([¶60] the overall spectral power across 1-30Hz for an electrode is examined); and 
 the third feature comprises a gradient parameter associated with the EEG signal ([¶28,58,68] a slope of the signal feature is determined. A slope is a gradient). Therefore it would have been obvious to one of ordinary skill in the art to combine the device of Delic with the 
Regarding claim 18, Delic discloses the notification further comprises a graphic provided at a display of the user device, the graphic comprising a virtual representation of each of the set of sensors ([¶55]).
Regarding claim 19, Delic discloses a color of the virtual representation of each of the set of sensors is determined based on the signal quality metric associated with the sensor ([¶55]).
Claims 5-7 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Delic et al. US 20090259137 in view of Mihajlovic US 2015/0216437 and further in view Muraskin et al. US 2015/0216439
Regarding claim 5, Delic does not disclose determining the value for each of the set of features for each of the set of sensors comprises a sliding window process. Muraskin teaches an electrophysiological monitoring device that uses a window function to determine features in the signal ([¶75] a 1 second sliding window is used to determine features in the signal). Therefore it would have been obvious to one of ordinary skill in the art prior to the time of filing to combine the device of Delic with the teachings of Muraskin in order to provide substantial time to observe an electrophysiological response ([¶75]).
Regarding claim 6, Muraskin teaches the values of each of the set of features are determined between every eighth of a second and every ten seconds ([¶75] the features are determined in the 1 second sliding window). Therefore it would have been obvious to one of ordinary skill in the art prior to the time of filing to combine the device of Delic with the teachings of Muraskin in order to provide substantial time to observe an electrophysiological response ([¶75]).
Regarding claim 7, Muraskin teaches each of a set of windows used in the sliding window process has a length between 1 and 4 seconds. ([¶75] the features are determined in the 1 second sliding window). Therefore it would have been obvious to one of ordinary skill in the art prior to the time of filing to combine the device of Delic with the teachings of Muraskin in order to provide substantial time to observe an electrophysiological response ([¶75]).
Regarding claim 20, Delic does not disclose determining the value for each of the set of features for each of the set of sensors comprises a sliding window process. Muraskin teaches an electrophysiological monitoring device that uses a window function to determine features in the signal ([¶75]) wherein in the sliding window process: 
 the values of each of the set of features are determined between every eighth of a second and every second ([¶75] the features are determined every 1 second of the window); and 
 each of a set of windows used in the sliding window process has a length between 0.5 and 10 seconds ([¶75] the window length is 1 second). Therefore it would have been obvious to one of ordinary skill in the art prior to the time of filing to combine the device of Delic with the .
Claim 8, 9 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Delic et al. US 20090259137 in view of Mihajlovic US 2015/0216437 and further in view of John et al. US 2011/0172553.
Regarding claims 8 and 16, Delic as modified discloses the model comprises a probabilistic model determined based on signal data received from previous lab testing ([¶24] Mihajlovic) but does not disclose the data is from an aggregated set of users, wherein the signal data is determined by an expert to have a signal quality above a predetermined threshold. John teaches an EEG monitoring system where the data is compared to a population norm ([¶28] it is noted that a norm by definition is an authoritative standard so it is a set of data from an aggregate of users that is considered by some expert or authoritative source to be over a quality threshold). Therefore it would have been obvious to one of ordinary skill in the art prior to the time of filing to combine the device of Delic with the population norm of John to determine abnormality in the measured brain function ([¶15]).
 	Regarding claim 9, John teaches a signal data having a signal quality below the predetermined threshold are excluded from use in determining the probabilistic model ([¶28] the norm data excludes data that is below some quality threshold). Therefore it would have been obvious to one of ordinary skill in the art prior to the time of filing to combine the device of Delic with the population norm of John to determine abnormality in the measured brain function ([¶15]).
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Delic et al. US 20090259137 in view of Mihajlovic US 2015/0216437 and further in view of Kraus et al. US 2012/0197153.
Regarding claim 12, Delic as modified does not disclose the overall power parameter is a root mean square (RMS) power. Kraus teaches a similar EEG sensing system that uses the RMS power in analysis ([¶33,248]). Therefore it would have been obvious to one of ordinary skill in the art prior to the time of filing to combine the device of Delic with the RMS of Kraus as Kraus teaches it is a common signal processing technique ([¶248]) and it serves as a measure of signal to noise ([¶255]).
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Delic et al. US 20090259137 in view of Mihajlovic US 2015/0216437 and further in view of Le et al. US 2016/0029958.
Regarding claim 21, Mihajlovic teaches that motion can create noise in the EEG signal ([¶15,29]) but Delic as modified by Mihajlovic does not teach collecting movement data associated with the user from a motion sensor, wherein the notification is further determined based on the movement data. Le teaches a similar EEG collection device that has a motion sensor for collecting motion signals ([¶16]). Therefore it would have been obvious to one of ordinary skill in the art prior to the time of filing to combine the device of Delic with the motion sensor of Le in order to correct for motion components in the signal ([¶16]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ANTHONY CATINA whose telephone number is (571)270-5951.  The examiner can normally be reached on 11-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 5712723672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/RAJEEV P SIRIPURAPU/            Primary Examiner, Art Unit 3793